DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the preliminary amendment field on 11/24/2021.  Claims 1-10, of which claims 1 and 6 are independent, were pending in this application and have been considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Response to Arguments
 	Applicant’s arguments regarding the rejection of claims under 35 USC 103, as being obvious over Moss et al. in view of DING et al., filed on 11/24/2021have been fully  

 	At the outset, Applicant(s) are reminded that MPEP 2141.02 VI. states: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

	 Applicant’s Argument: “In rejecting claim 1 on pages 6-8 of the Office Action, the Examiner acknowledges that Moss does not disclose "based on the received information, ceasing the displaying the first notification on the touch screen of the electronic device." The Examiner asserts, however, that Ding discloses these features as follows: … At step 104, when the display capability of the destination terminal device is not sufficient to display the message content, the MMC will convert "the message content" of the received message into a format that the destination terminal device can display; at step 105, the MMC forwards the message to the destination terminal device; at this point a receiving device can record the device ID and the message ID from the received message; and at step 106, the message is deleted, wherein after a user checks the message displayed through the terminal device that displays the message, the terminal device will send a message for deletion illustrating that the message is known by the user to the MMC, and the MMC will delete the message stored by itself and then forward a message for deletion to other terminal devices that display the message so that the other terminal devices delete this message ... Contrary to the Examiner's assertions ... Ding describes only, based on receiving, from a terminal device, a message for deletion illustrating that a message is known by a user, an MMC deleting the message stored in the MMC. In other words, Ding fails to teach, based on the receiving, from the terminal device, the message for deletion illustrating that the message is known by the user, the MMC ceasing displaying the message on a touch screen of the MMC. In particular, it is not clear whether the MMC displays a message on a touch screen of the MMC, let alone ceasing displaying of such a message." (Remarks, line 1 of page 6 to line 8 of page 7, emphasis in the original – truncated)

Examiner Response: Examiner respectfully disagrees. Claims 1 and 6 recite: “receiving/receive, from the wearable device, information indicating that the second notification is checked at the wearable device; and based on the received information, ceasing/cease the displaying the first notification on the touch screen of the electronic device.” This means after a user checks the message (i.e., the second notification)  displayed through the destination terminal device  that displays the message (i.e., the wearable device) the MMC will delete the message stored by itself and then forward a message for deletion to other terminal devices (i.e., electronic device) that display the message (i.e., the first notification)  so that the other terminal devices delete this message (i.e., ceasing/cease the displaying the first notification on the display of the electronic device), which is any kind of display, including but not limited to a touch screen display.

	 Applicant’s Argument: “Dependent claims 2-5 and 7-10 are patentable by virtue of their dependencies on patentable independent claims 1 and 6, respectively.” (Remarks, lines 12-13 of page 7)

Examiner Response: Applicant confines his arguments to the patentability of independent claims and does not provide additional arguments addressing the limitation of dependent claims, which are the limitations not already addressed in the independent claims 1 and 6. Accordingly, dependent claims 2-5 and 7-10 are grouped together and rejected with independent claims 1 and 6, correspondingly. Applicant has waved separate argument of the patentability of the grouped claims in his reply filed on 11/24/2021. Consequently, any common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art Id. 
	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2012/086578 Al to Moss et al. in view of Chinese Patent No. CN 101325562 A to DING et al.  (see QPIDS field on 05/11//2021).

Regarding claim 1, Moss et al. disclose a method of providing a notification, the method being performed by an electronic device (Fig. 1: primary communication device 10; ¶[0016]: communication device 10 ... comprises a mobile phone; ¶[0015]: Communication device 10 may comprise any communication device, such as a mobile phone, a cellular phone, an electronic book reader, a pager, or a satellite phone ... communication device 10 may comprise, essentially, a mobile computer having internet access and being capable of, among other things, receiving email, SMS text message, or any other form of communication), the method comprising:
based on detecting an event (Fig. 2: detect incoming message 110; ¶[0022]), displaying a first notification for the detected event on a touch screen of the electronic device (¶[0018]: Such notification systems may be audible, visual, or indeed, any scheme that may indicate to a user that communication device 10 is receiving an incoming communication; ¶[0018]: notification systems  may include … display panel; [0023]: the notification message is ... displayed ... at the notification device 12) {the mobile phone (i.e., communication device 10) is a touch screen device};
providing, to a wearable device (Fig. 1: notification device 12), notification information for the detected event (¶[0023]: notification device 12 may include memory for storing media content for playback, such as audio or visual depictions such as music, video, etc. The notification device 12 may include a user interface to allow the user of the notification device 12 to customize its performance based on any desired condition) such that a second notification for the detected event is displayed on a touch screen of the wearable device, the second notification corresponding to the first notification (Fig. 2: annunciator/display notification at notification device; ¶[0019]: notification device 12 may include memory for storing media content for playback, such as audio or visual depictions such as music, video, etc. The notification device 12 may include a user interface to allow the user of the notification device 12 to customize its performance based on any desired condition; ¶[0018]: notification systems  may include … display panel; [0023]: the notification message is ... displayed ... at the notification device 12). Moss et al. disclose all the limitations stated above, except for expressly teaching receiving, from the wearable device, information indicating that the second notification is checked at the wearable device; and based on the received 
	
Ding et al. disclose a method, a system and a device of processing message on the home network (line l of Page 4 to line 18 of Page 18 of the description, and Figs. 1-9), and specifically discloses the following: 
receiving, from the wearable device, information indicating that the second notification is checked at the wearable device (at step 101, the multimedia message center (MMC) receives a registration request from a terminal device, and determines the device ID of the terminal device; at step 102 the MMC receives messages from the terminal device; at step 103, the MMC selects a destination terminal device for forwarding the message. The destination terminal device for forwarding the messages can he selected according to certain predetermined rules. For example, an indicator lamp may be selected to indicate a new e-mail notification message, and a TV may be selected to indicate a call notification message. For any notification messages and the Like, the TV may be selected to indicate them, or the terminal device designated by the message may be selected); and
based on the received information, ceasing the displaying the first notification on the touch screen of the electronic device (At step 104, when the display capability of the destination terminal device is not sufficient to display the message content, the MMC will convert "the message content" of the received message into a format that the destination terminal device can display; at step 105, the MMC forwards the message to the destination terminal device; at this point a receiving device can record the device ID and the message ID from the received message; and at step 106, the message is deleted, wherein after a user checks the message displayed through the terminal device that displays the message, the terminal device will send a message for deletion illustrating that the message is known by the user to the MMC, and the MMC will delete the message stored by itself and then forward a message for deletion to other terminal devices that display the message so that the other terminal devices delete this message) {one of the ordinary skill in the art would also be motivated to cancel the notification provided via the electronic device, in order to prevent the user from checking the information again}.

It is desirable to have systems and method in place that enable a user to receive notice of incoming communication for his mobile communication device when the device is out of reach for the user to otherwise receive such notice. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to use teaching of DING et al. to modify the system and method of Moss et al. in order to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 6, Moss et al. disclose an electronic device (Fig. 1: primary communication device 10; ¶[0016]: communication device 10 ... comprises a mobile phone; ¶[0015]: Communication device 10 may comprise any communication device, such as a mobile phone, a cellular phone, an electronic book reader, a pager, or a satellite phone ... communication device 10 may comprise, essentially, a mobile computer having internet access and being capable of, among other things, receiving email, SMS text message, or any other form of communication) comprising: 
a transceiver (a mobile phone, i.e., communication device 10 inherently has a transceiver) configured to communication with a wearable device (Fig. 1: notification device 12); 
a touch screen {the mobile phone (i.e., communication device 10) is a touch screen device}; 
one or more processors (Fig. 1: primary communication device 10) configured to: 
based on detecting an event (Fig. 2: detect incoming message 110; ¶[0022]), displaying a first notification for the detected event on a touch screen of the electronic device (¶[0018]: Such notification systems may be audible, visual, or indeed, any scheme that may indicate to a user that communication device 10 is receiving an incoming communication; ¶[0018]: notification systems  may include … display panel; [0023]: the notification message is ... displayed ... at the notification device 12) {the mobile phone (i.e., communication device 10) is a touch screen device};
(Fig. 1: notification device 12), notification information for the detected event (¶[0023]: notification device 12 may include memory for storing media content for playback, such as audio or visual depictions such as music, video, etc. The notification device 12 may include a user interface to allow the user of the notification device 12 to customize its performance based on any desired condition) such that a second notification for the detected event is displayed on a touch screen of the wearable device, the second notification corresponding to the first notification (Fig. 2: annunciator/display notification at notification device; ¶[0019]: notification device 12 may include memory for storing media content for playback, such as audio or visual depictions such as music, video, etc. The notification device 12 may include a user interface to allow the user of the notification device 12 to customize its performance based on any desired condition; ¶[0018]: notification systems  may include … display panel; [0023]: the notification message is ... displayed ... at the notification device 12). Moss et al. disclose all the limitations stated above, except for expressly teaching receiving, from the wearable device, information indicating that the second notification is checked at the wearable device; and based on the received information, ceasing the displaying the first notification on the touch screen of the electronic device. 
	
Ding et al. disclose a method, a system and a device of processing message on the home network (line l of Page 4 to line 18 of Page 18 of the description, and Figs. 1-9), and specifically discloses the following: 
receive, from the wearable device, information indicating that the second notification is checked at the wearable device (at step 101, the multimedia message center (MMC) receives a registration request from a terminal device, and determines the device ID of the terminal device; at step 102 the MMC receives messages from the terminal device; at step 103, the MMC selects a destination terminal device for forwarding the message. The destination terminal device for forwarding the messages can he selected according to certain predetermined rules. For example, an indicator lamp may be selected to indicate a new e-mail notification message, and a TV may be selected to indicate a call notification message. For any notification messages and the Like, the TV may be selected to indicate them, or the terminal device designated by the message may be selected); and
based on the received information, ceasing the displaying the first notification on the touch screen of the electronic device (At step 104, when the display capability of the destination terminal device is not sufficient to display the message content, the MMC will convert "the message content" of the received message into a format that the destination terminal device can display; at step 105, the MMC forwards the message to the destination terminal device; at this point a receiving device can record the device ID and the message ID from the received message; and at step 106, the message is deleted, wherein after a user checks the message displayed through the terminal device that displays the message, the terminal device will send a message for deletion illustrating that the message is known by the user to the MMC, and the MMC will delete the message stored by itself and then forward a message for deletion to other terminal devices that display the message so that the other terminal devices delete this message) {one of the ordinary skill in the art would also be motivated to cancel the notification provided via the electronic device, in order to prevent the user from checking the information again}.

It is desirable to have systems and method in place that enable a user to receive notice of incoming communication for his mobile communication device when the device is out of reach for the user to otherwise receive such notice. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to use teaching of DING et al. to modify the system and method of Moss et al. in order to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 2 and 7, Moss et al. in view of Ding et al. disclose as stated above. Moss et al. also disclose wherein the one or more processors is further configured to receive, from the wearable device, information related to a state of the wearable device (¶[0020]: control message could be sent by the notification device 12 to the communication device 10 indicating that a predetermined or prerecorded response should be sent to the originating party (such as the user is unavailable at the present time, and that the user's assistant should be contacted at a provided contact number or address; ¶[0021]: the notification device 12 may contain such a monitoring client, wherein the notification device 12 monitors the communications 19 to the system 16 and performs all necessary computation to determine that an incoming communication was being sent to the communication device 10, and may further analyze the incoming communication message to present any desired information to the user).  

Regarding claims 3 and 8, Moss et al. in view of Ding et al. disclose as stated above. Moss et al. also disclose wherein the one or more processors is further configured to provide the notification information for the detected event based on at least one of the state of the wearable device or a state of the electronic device ((¶[0020]: control message could be sent by the notification device 12 to the communication device 10 indicating that a predetermined or prerecorded response should be sent to the originating party (such as the user is unavailable at the present time, and that the user's assistant should be contacted at a provided contact number or address; ¶[0019]: The notification device may include an interface to allow the user to specify a filter condition to allow, suppress or forward notices of communications, and/or to indicate that messages should be referred to another person).  

Regarding claims 4 and 9, Moss et al. in view of Ding et al. disclose as stated above. Moss et al. also disclose wherein the state of the electronic device comprises a state of the touch screen of the electronic device {the mobile phone (i.e., communication device 10) is a touch screen device}.  

Regarding claims 5 and 10, Moss et al. in view of Ding et al. disclose as stated above. Moss et al. also disclose wherein the state of the wearable device comprises at least one of a state of the touch screen of the wearable device or a state of the wearable device being worn (¶[0024] notification device 12 may comprise any structure that ... a user may wear, such as a wristband) {the mobile phone (i.e., communication device 10) is a touch screen device}.  .

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”
For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631